DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 5-9 and 14-18) in the reply filed on 10/28/2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0077], “moving the Fluoroscope forward are backwards” appears to contain a grammatical error.
In paragraph [0098], the word “scope” should be capitalized in “Tracked scope” to maintain consistency.
Appropriate correction is required.

Drawings
The drawings are objected to because the lines for elements “130” and “140” appear to be misaligned with respect to their boxes.  Also in element “130” , “2d ribs” is suggested to recite “2D ribs”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 5-9 and 14-18 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, it is unclear as to whether within the recitation, “relative to a map of at least one body cavity of a patient”, refers to the same map that was previously generated.
Regarding claim 14, “the patient” lacks proper antecedent basis in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5, 6, 8, 9, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lautenschlager (US 2014/0051988) in view of Tolkowsky (US 2008/0221442).
Regarding claims 5 and 14, Lautenschlager discloses a method to identify the true instrument location inside the patient, comprising: generating/using a map of at least one body cavity of the patient, wherein the map is generated using a first image from a first imaging modality ([0073]: “a computed tomography image, is superimposed”; Fig. 5).  Lautenschlager does not explicitly disclose obtaining, from a second imaging modality, an image of a radiopaque instrument comprising at least two attached markers, wherein the at least two attached markers are separated by a known distance, identifying a pose of the radiopaque instrument from the second imaging modality relative to a map of at least one body cavity of a patient, identifying a first location of the first marker attached to the radiopaque instrument on the second image from the second imaging modality, identifying a second location of the second marker attached to the radiopaque instrument on the second image from the second imaging modality, and measuring a distance between the first location of the first marker and the second location of the second marker, projecting the known distance between the first marker and the ([0526]: “determining an apparent distance between radiopaque markers on a tool within the stabilized set of image frames, with respect to the known distance of the markers from each other”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the tool tracking of Tolkowsky to the fluoroscopy system of Lautenschlager, as to provide enhanced tracking of an inserted medical device.
Regarding claims 6 and 15, Lautenschlager discloses that the radiopaque instrument comprises an endoscope ([0526]: “medical tool disposed within the subject’s body” implies an endoscopic device).
Regarding claims 8 and 17, Lautenschlager discloses that the first image from the first imaging modality is a pre-operative image ([0014]: “3D data record…loaded into a memory”).
Regarding claims 9 and 18, Lautenschlager discloses that the at least one image of the radiopaque instrument from the second imaging modality is an intra-operative image ([0073]: “fluoroscopy” is intra-operative).

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lautenschlager (US 2014/0051988) in view of Tolkowsky (US 2008/0221442), as applied to claims 5 and 14 above, in view of Miraki (US 5324269)
(6:6-29, “depth markings 30 and 32”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the depth measurement of Miraki to the tool tracking of Lautenschlager and Tolkowsky, as to provide enhanced tracking of an inserted tool.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JASON M IP/Primary Examiner, Art Unit 3793